                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             December 10, 2018
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

PREIS PROPERTIES, LTD.; dba TOWN            §
AND COUNTRY APARTMENTS,                     §
                                            §
        Plaintiffs,                         §
VS.                                         §   CIVIL ACTION NO. 2:18-CV-123
                                            §
STATE FARM LLOYDS,                          §
                                            §
        Defendant.                          §

                        ORDER EXTENDING DEADLINES

      Before the Court is the parties’ Second Joint Motion for Leave to Amend

Scheduling Order (D.E. 23). After due consideration, the Court GRANTS the motion

and ORDERS that the discovery deadline is extended to March 18, 2018 and the deadline

for filing dispositive and Daubert motions is extended to March 21, 2018.

      ORDERED this 10th day of December, 2018.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




1/1
